DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmanis (Dimitrios Marmanis ET AL: "Artificial Generation of Big Data for Improving Image Classification: A Generative Adversarial Network Approach on SAR Data", 6 November 2017) in view of Hansch (R. Hänsch, O. Hellwich and X. Tu, "Machine-learning based detection of corresponding interest points in optical and SAR images," 2016 IEEE International Geoscience and Remote Sensing Symposium (IGARSS), 2016, pp. 1492-1495, doi: 10.1109/IGARSS.2016.7729381.).

Regarding claim 1, Marmanis discloses [Note: what Marmanis does not disclose is strike-through]
A system for transferring learned knowledge from an electro-optical (EO) domain to a synthetic-aperture-radar (SAR) domain (Introduction: “We investigate the possibility of transfer-learning from other pre-trained models based on optical images, and their impact on SAR image classification.”), the system comprising: 
one or more processors and a non-transitory computer-readable medium having executable instructions encoded thereon such that when executed, the one or more 10processors perform an operation of (4. Experiments: “The resulting model achieves an overall accuracy of 93.2%. We find this result very encouraging: in spite of the radically different imaging process and image statistics, modern, deep CNNs appear to be suitable for supervised SAR image classification and yield high classification accuracy, when trained on an appropriate, large training set.”; therefore, to achieve such results, it would be obvious to someone in the art that one or more processors and a memory would have been used): 
(Introduction: “We investigate the possibility of transfer-learning from other pre-trained models based on optical images, and their impact on SAR image classification.”; it would be obvious to used a “measured similarity” to perform classification of a SAR image based on an optical image. This is how classification is performed between the two domains); 


outputting classified regions of interest that contain the object of interest (4.2.2.BEGAN Image Generation: “That setting did converge to a reasonable solution that outputs realistically looking synthetic images, see examples in Figure 1 and real SAR data in Figure 2.”); 
displaying the object of interest on a visualization map (Figures 1 and 2 display the objects of interest in visualization maps); and  

Hansch discloses, 
using a measured similarity between the EO domain and the SAR domain, (1. INTRODUCTION: “The registration of SAR data with optical images is one of the fundamental steps for these applications. A common approach is point-based alignment, which extracts and matches keypoints in both images.”),
using the trained model, processing a SAR image to determine regions of 15interest in the SAR image (1. INTRODUCTION: “A machine-learning based approach aims to learn how object structures that are marked as keypoints in the optical image appear in the SAR data.”);
classifying a region of interest to determine whether the region of interest corresponds to an object of interest (3. METHODOLOGY: “Since the classifier is trained on image structures that correspond to keypoints in the optical image, the sets of detected keypoints are more likely to share a mutual overlap.”);
20automatically updating the visualization map to reflect a change in position of the object of interest (1. INTRODUCTION: “Multiple applications ranging from classification, to rapid mapping, and change detection would benefit from jointly exploiting these data”; Hansch also discloses the visualization maps in FIG. 3 and 4 which would be updated in the process of “rapid mapping” and “change detection”); 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Marmanis with Hansch to incorporate the features of: using a measured similarity between the EO domain and the SAR domain; using the trained model, processing a SAR image to determine regions of 15interest in the SAR image; classifying a region of interest to determine whether the region of interest corresponds to an object of interest; and automatically updating the visualization map to reflect a change in position of the object of interest. Marmanis and Hansch are considered analogous arts as they both disclose methods for SAR image analysis and training using optical images to identify objects and regions of interest. Marmanis is similar to the instant application as it discloses a method to perform machine learning between two different image domains; optical images and SAR images.  Marmanis fails to discloses specifically that the training process includes using a measured similarity between the EO domain and the SAR domain. It would be obvious to use a “measured similarity” to perform classification of a SAR image based on an optical image. This is how classification is performed between the two domains. Nonetheless, Hansch discloses this feature when it recites in the INTRODUCTION, “A common approach is point-based alignment, which extracts and matches keypoints in both images.”. Marmanis also fails to disclose, using the trained model, processing a SAR image to determine regions of 15interest in the SAR image; classifying a region of interest to determine whether the region of interest corresponds to an object of interest; and automatically updating the visualization map to reflect a change in position of the object of interest. These are obvious tasks that are performed when training a deep neural network with image data to identify objects. Nonetheless, Hansch discloses these features. Both Marmanis and Hansch disclose outputting results to a visualization map to see the similarities between the two domains. Hansch specifically discloses the concept of “rapid mapping” and “change detection” as applications of the study they performed. Both “rapd mapping” and “change detection” would be reflected and depicted in visualization maps such as visualization maps as disclosed in FIG. 2 and FIG. 4. Updating the visualization maps would give a better understanding of how the object is moving during the change detection process. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to incorporate the features mentioned above. The incorporation of such features as disclosed by Hansch with the features disclosed by Marmanis would provide a detailed and optimized process of how to perform the classification and identification between the two image domains and would lead to a more efficient system. 

Regarding claims 6 and 11, the same analysis and cited section for system claim 1 is applied. 

Claim 2, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmanis (Dimitrios Marmanis ET AL: "Artificial Generation of Big Data for Improving Image Classification: A Generative Adversarial Network Approach on SAR Data", 6 November 2017) in view of Hansch (R. Hänsch, O. Hellwich and X. Tu, "Machine-learning based detection of corresponding interest points in optical and SAR images," 2016 IEEE International Geoscience and Remote Sensing Symposium (IGARSS), 2016, pp. 1492-1495, doi: 10.1109/IGARSS.2016.7729381.) as applied to claim 1 above, and further in view of TOIZUMI (US 20210056343 A1) .

Regarding claim 2, the combination of Marmanis and Hansch discloses 
The system as set forth in Claim 1. Marmanis further discloses, adapting the trained model using a set of labeled data points in the SAR domain (5. Conclusion: “We have introduced a new, large-scale database of SAR patches with associated semantic class labels. To our knowledge, this is the first SAR dataset large enough to train modern deep neural networks, and we have demonstrated that capability by learning a ResNet-50 convolutional network that achieves an excellent 93.2% hit rate over 7 different scene categories. ”),
However, Marmanis fails to disclose,  
wherein the one or more processors further perform operations of:  
training the model with a set of labeled data points in the EO domain; and 
where a number of data points in the set of labeled data points in the SAR domain is significantly fewer than a number of data points in the set of labeled data points in the EO domain.
TOIZUMI discloses, 
wherein the one or more processors further perform operations of:  
25training the model with a set of labeled data points in the EO domain (Paragraph 0046, “Also, in a case where reference information is an optical image, the label feature extraction unit 104 extracts a label feature of the optical image by using a trained convolutional neural network such as VGG or a residual network (ResNet).”); and 
where a number of data points in the set of labeled data points in the SAR domain is significantly fewer than a number of data points in the set of labeled data points in the EO domain (Paragraph 0056, “Then, the feature transformation unit 107 performs feature transformation on the image feature in such a manner that comparison with a label feature after the dimension reduction becomes possible.” Fig. 2 depicts element 105 which is used to perform a feature dimension reduction on the reference image (optical image). This process is performed due to the fact that the optical image contains more features and data points that the SAR image (target image); therefore the feature dimension reduction reduces the amount of data points for a better mapping to the SAR image).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Marmanis and Hansch with TOIZUMI to incorporate the features of: wherein the one or more processors further perform operations of:  training the model with a set of labeled data points in the EO domain and where a number of data points in the set of labeled data points in the SAR domain is significantly fewer than a number of data points in the set of labeled data points in the EO domain. Marmanis, Hansch and TOIZUMI are all considered analogous arts as they all disclose methods of performing SAR image analysis and training using optical images to identify objects of interest. TOIZUMI specifically discloses the use of labeled EO image data to train the network. TOIZUMI is also similar to the instant application as it discloses the need for a feature dimension reduction unit to reduce the number of data points in the optical image. This process is necessary since the optical image will inherently contain more data points than the SAR image as it is a clearer image. By reducing the number of data points in the optical image, a better identification and classification process can be implemented between the two images to yield more accurate results. TOIZUMI discloses the benefit of the feature reduction process in paragraph 0016, “feature transformation processing of performing a feature transformation on the image feature in such a manner that comparison with the label feature after the dimension reduction becomes possible, and class recognition processing of recognizing a class of the object to be recognized by comparing the image feature after the feature transformation with the label feature after the dimension reduction.” Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Marmanis and Hansch with TOIZUMI to disclose the features mentioned above. The incorporation of such features as disclosed by TOIZUMI with the features disclosed by the combination of Marmanis and Hansch would provide a more plausible and optimized process of how to perform the classification and identification between the two image domains and would lead to a more efficient system. 
5
Regarding claims 7 and 12, the same analysis and cited section for system claim 2 is applied. 

25
Claims 3,8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmanis (Dimitrios, Marmanis ET AL: "Artificial Generation of Big Data for Improving Image Classification: A Generative Adversarial Network Approach on SAR Data", 6 November 2017) in view of in view of Hansch (R. Hänsch, O. Hellwich and X. Tu, "Machine-learning based detection of corresponding interest points in optical and SAR images," 2016 IEEE International Geoscience and Remote Sensing Symposium (IGARSS), 2016, pp. 1492-1495, doi: 10.1109/IGARSS.2016.7729381.) further in view of Rabin (J. Rabin, G. Peyr’e, J. Delon, and M. Bernot. Wasserstein barycenter and its application to texture mixing. In Intemational Conference on Scale Space and Variational Methods in Computer Vision, pages 435-446. Springer, 2011)

Regarding claim 3, the combination of Marmanis and Hansch discloses
However, the combination of Marmanis and Hansch fails to disclose, wherein Sliced-Wasserstein Distance (SWD) is used to determine the measured similarity. 
Rabin discloses, 
wherein Sliced-Wasserstein Distance (SWD) is used to determine the measured similarity (2.3 Sliced Wasserstein Distance : “For these reasons, we now considered an alternative metric between distributions, which is based on transport costs between 1-D projections. We denote by SW2 the Sliced Wasserstein Distance defined as the sum of 1-D quadratic Wasserstein distance between projected point clouds.” Wasserstein Distance is based on measure similarities or dissimilarities between point clouds).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Marmanis and Hansch with Rabin to include the feature of: wherein Sliced-Wasserstein Distance (SWD) is used to determine the measured similarity. Marmanis and Hansch are considered analogous arts as they both disclose methods for SAR image analysis and training using optical images to identify objects and regions of interest. Marmanis also discloses in section 4.2.1 BEGAN Mode for SAR, “Compared to the standard GAN model, the BEGAN design has a number of attractive characteristics. First, it uses autoencoders as discriminator, thus matching the corresponding autoencoder distributions (rather than the raw data distributions), with a Wasserstein distance loss.” Here we can see that Marmanis is similar to the instant application as it discloses the use of the Wasserstein distance loss technique in determining similarities between distributions in the EO and SAR domain. Rabin is considered analogous art as it also discloses the use of the Wasserstein distance technique to measure similarities between point clouds (distributions). Rabin further discloses the use of a sliced-Wasserstein distance technique to measure similarities between point clouds. Rabin discloses the benefit of using the sliced Wasserstein technique when is recites in section 2.2. Sliced Wasserstein Distance “The computation of the Wasserstein distance W is however computationally too demanding for the application to image processing we have in mind, where N can be quite large. Moreover, W is too difficult to handle in problems requiring the optimization of point clouds with functional involving the Wasserstein distance.”. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Marmanis and Hansch with Rabin to incorporate the feature of: wherein Sliced-Wasserstein Distance (SWD) is used to determine the measured similarity. The incorporation of such a feature would reduce the computational demand for image processing and would lead to a more efficient system. 

Regarding claims 8 and 13, the same analysis and cited section for system claim 3 is applied. 

Allowable Subject Matter
Claims 4,5,9,10,14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, the combination of Marmanis and Hansch and Rabin discloses 
However, the combination of Marmanis and Hansch and Rabin fail to disclose, wherein SWD is used to minimize a discrepancy between an EO domain probability distribution and a SAR domain probability distribution in a latent space of a neural auto-encoder in order to supervise training of domain-specific encoders.  
The prior arts made of record individually or in any combination, failed to teach, render
obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination
of the claimed features of claim 4. 

Regarding claim 5, the combination of Marmanis and Hansch and TOIZUMI discloses 
The system as set forth in Claim 2. However, the combination of Marmanis and Hansch and TOIZUMI fail to disclose, wherein the set of labeled data points in the SAR domain and a set of unlabeled data points in the SAR domain are used to align an EO probability distribution and a SAR domain probability distribution. 
The prior arts made of record individually or in any combination, failed to teach, render
obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination
of the claimed features of claim 5. 

Regarding claims 9 and 14, the same analysis and cited section for system claim 4 is applied. 

Regarding claims 10 and 15, the same analysis and cited section for system claim 5 is applied. 
25
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hughes (L. H. Hughes, M. Schmitt and X. X. Zhu, "Generative Adversarial Networks for Hard Negative Mining in CNN-Based SAR-Optical Image Matching," IGARSS 2018 - 2018 IEEE International Geoscience and Remote Sensing Symposium, 2018, pp. 4391-4394, doi: 10.1109/IGARSS.2018.8517355.) is considered analogous art as it discloses methods of generating realistic SAR images using existing SAR and optical matching datasets. Hughes specifically discloses the use of autoencoders to define a latent space to reconstruct the original SAR image patch. 
KAUFHOLD (US 20160019458 A1) is considered analogous art as it discloses systems and methods for detecting objects in radar image streams, specifically detecting objects using SAR imaging analysis. KAUFHOLD specifically discloses in Fig. 1 a “Labeled SAR Image Database” which is used for training the Deep Learning Network. Therefore, similar to claim 2 in the instant application, KAUFHOLD discloses the feature of using labeled SAR image data verses un-labeled SAR image data for training. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648